                                     Case 2:19-cv-01560-MCE-CKD Document 18 Filed 01/22/21 Page 1 of 3


                               1    Lisa S. Kantor, Esq., SBN 110678
                                    Email: lkantor@kantorlaw.net
                               2
                                    Elizabeth K. Green, Esq. SBN 199634
                               3    Email: egreen@kantorlaw.net
                                    KANTOR & KANTOR, LLP
                               4    19839 Nordhoff Street
                                    Northridge, CA 91324
                               5    (818) 886-2525 Telephone
                               6    (818) 350-6272 Facsimile

                               7    Attorneys for Plaintiff,
                                    Mindy Price
                               8
                               9                                  UNITED STATES DISTRICT COURT

                               10                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                               11
                                    MINDY PRICE,                                     )   Case No.: 2:19-cv-01560-MCE-CKD
                               12                                                    )
                                                           Plaintiff,                )   JOINT STIPULATION REGARDING
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                                                                     )   PRETRIAL SCHEDULING ORDER AND
  19839 Nordhoff Street




                                            v.                                       )   STAY OF CASE
       (818) 886 2525




                               14                                                    )
                                    AETNA LIFE INSURANCE COMPANY;                    )
                               15   COSTCO EMPLOYEE BENEFITS                         )
                                    PROGRAM,                                         )
                               16                                                    )
                                                           Defendants.               )
                               17                                                    )
                                                                                     )
                               18                                                    )

                               19
                               20          Plaintiff, Mindy Price, and Defendants, Aetna Life Insurance Company and Costco

                               21   Employee Benefits Program, by and through their respective counsel, and based on the facts set

                               22   forth below, stipulate as follows:

                               23          1.      This is an ERISA action in which Plaintiff seeks disabled dependent medical

                               24                  benefits from Defendants for Plaintiff’s adult daughter.

                               25          2.      Counsel for the parties have engaged in settlement discussions. The parties have

                               26                  agreed that Plaintiff may submit an external medical review as provided for in the

                               27                  ERISA Plan.

                               28


                                           JOINT STIPULATION REGARDING PRETRIAL SCHEDULING ORDER AND STAY OF CASE
                                     Case 2:19-cv-01560-MCE-CKD Document 18 Filed 01/22/21 Page 2 of 3


                               1           3.     Plaintiff anticipates submitting her request for an external medical review to

                               2                  Defendants in February 2021, pending receipt of requested medical reports and

                               3                  testing.

                               4           4.     Defendants estimate the external medical review process will be completed and the

                               5                  medical review provided to Plaintiff’s counsel within 60 days from submission of

                               6                  the request for external medical review to Defendant.

                               7           5.     The parties request the Court defer issuing a Pretrial Scheduling Order until after

                               8                  the parties have exhausted the external medical review process.

                               9           6.     The parties therefore request that the Court stay the case pending the parties’ notice

                               10                 to the Court regarding the completion of the external medical review process.

                               11   IT IS SO STIPULATED.

                               12
                                    Dated: January 7, 2021                     KANTOR & KANTOR LLP
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14                                        By:      /s/ Elizabeth K. Green
                                                                               Elizabeth K. Green
                               15                                              Attorney for Plaintiff

                               16
                                                                               GORDON REES SCULLY MANSUKHANI
                               17
                               18                                         By      /s/ Matthew G. Kleiner
                                                                               Matthew G. Kleiner
                               19                                              Attorney for Defendant

                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                     2
                                          JOINT STIPULATION REGARDING PRETRIAL SCHEDULING ORDER AND STAY OF CASE
                                      Case 2:19-cv-01560-MCE-CKD Document 18 Filed 01/22/21 Page 3 of 3


                               1                                                    ORDER

                               2             PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT, the case is stayed

                               3    pending the parties’ notice to the Court regarding the completion of the external medical review

                               4    process.    Not later than thirty (30) days following the date this order is electronically filed, and

                               5    ever thirty (30) days thereafter, the parties are directed to file a joint status report advising as to the

                               6    status of that medical review.

                               7             IT IS SO ORDERED.
                               8    Dated:     January 22, 2021
                               9
                               10
                               11
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                        3
                                           JOINT STIPULATION REGARDING PRETRIAL SCHEDULING ORDER AND STAY OF CASE
